 

Exhibit 10.30

 

BR-NPT SPRINGING ENTITY, LLC, as mortgagor

 

(Mortgagor)

 

to

 

ARBOR COMMERCIAL MORTGAGE, LLC, as mortgagee

 

(Mortgagee)

 

MORTGAGE

 

  Dated: As of December 24, 2013         Location: 16500 North Park Drive,
Southfield,
Michigan

 

  Tax Parcel ID# 24-36-128-001 through 24-36-128-331   County: Oakland

 

PREPARED BY AND UPON
RECORDATION RETURN TO:

 

Winston & Strawn LLP
200 Park Avenue

New York, New York 10166
Attn: Corey A. Tessler, Esq.

 

 

 

 

 

MORTGAGE

 

THIS MORTGAGE (this "Mortgage") is made as of this 24th day of December, 2013,
by BR-NPT SPRINGING ENTITY, LLC, a Delaware limited liability company, having
its principal place of business at c/o Bluerock Real Estate, L.L.C., 712 Fifth
Avenue, 9th Floor, New York, New York 10019, as mortgagor ("Mortgagor"), for the
benefit of ARBOR COMMERCIAL MORTGAGE, LLC, a New York limited liability company,
having an address at 333 Earle Ovington Boulevard, Uniondale, New York 11553, as
mortgagee (together with its successors and/or assigns, "Mortgagee").

 

WITNESSETH:

 

A.           This Mortgage is given to secure a loan (the "Loan") in the
principal sum of ELEVEN MILLION FIVE HUNDRED THOUSAND AND NO/00 DOLLARS
($11,500,000.00) or so much thereof as may be advanced pursuant to that certain
Loan Agreement dated as of the date hereof between Mortgagor and Mortgagee (as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, the "Loan Agreement" ), and evidenced by that certain
Promissory Note dated the date hereof made by Mortgagor to Mortgagee (such Note,
together with all extensions, renewals, replacements, restatements or
modifications thereof, being hereinafter referred to as the "Note"). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Loan Agreement.

 

B.           Mortgagor desires to secure the payment of the outstanding
principal amount of the Loan together with all interest accrued and unpaid
thereon and all other sums (including the Prepayment Fee) due to Mortgagee in
respect of the Loan and the Loan Documents (the "Debt") and the performance of
all of its obligations under the Note, the Loan Agreement and the other Loan
Documents.

 

C.           This Mortgage is given pursuant to the Loan Agreement, and payment,
fulfillment and performance by Mortgagor of its obligations thereunder and under
the other Loan Documents are secured hereby, and each and every term and
provision of the Loan Agreement, the Note, and that certain Assignment of Leases
and Rents of even date herewith made by Mortgagor in favor of Mortgagee
delivered in connection with this Mortgage (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Assignment of Leases" ), including the rights, remedies, obligations,
covenants, conditions, agreements, indemnities, representations and warranties
of the parties therein, are hereby incorporated by reference herein as though
set forth in full and shall be considered a part of this Mortgage.

 

NOW THEREFORE, in consideration of the making of the Loan by Mortgagee and the
covenants, agreements, representations and warranties set forth in this
Mortgage:

 

 

 

 

 

ARTICLE I.

 

GRANTS OF SECURITY

 

Section 1.01  Property Mortgaged. Mortgagor does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to Mortgagee
and its successors and assigns, WITH POWER OF SALE, all right, title, interest
and estate of Mortgagor now owned, or hereafter acquired, in and to the
following (collectively, the "Property"):

 

(a)          Premises. Those certain units of the condominium regime set forth
in Exhibit A hereto (collectively, the "Units") of North Park Towers, a
condominium in the County of Oakland, State of Michigan (the "Condominium
Regime"), according to the Master Deed for North Park Towers dated May 23, 1980
and recorded in Liber 7794, Page 337, Oakland County Records (as amended,
supplemented and/or modified, collectively, the "Condominium Declaration"),
together with appurtenant parking spaces and undivided percentage interests in
and to the Common Elements (as defined in the Condominium Declaration), and all
other rights, titles and hereditaments attributable to the Units, all as more
particularly described on Exhibit A attached hereto and incorporated herein by
this reference (collectively, the "Premises");

 

(b)          Additional Land. All additional lands, estates and development
rights hereafter acquired by Mortgagor for use in connection with the Premises
and the development of the Premises and all additional lands and estates therein
which may, from time to time, by supplemental mortgage or otherwise be expressly
made subject to the lien of this Mortgage, and all rights of Borrower as
declarant or unit owner under the Condominium Declaration or association
applicable to all or any portion of the Premises;

 

(c)          Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Premises, including, without
limitation any such structures, buildings and improvements constituting the
Units (collectively, the "Improvements");

 

(d)          Easements. All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Premises and the
Improvements and the reversion and reversions, remainder and remainders, and all
land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Premises, to the center line thereof and all the
estates, rights, titles, interests, dower and rights of dower, curtesy and
rights of curtesy, property, possession, claim and demand whatsoever, both at
law and in equity, of Mortgagor of, in and to the Premises and the Improvements
and every part and parcel thereof, with the appurtenances thereto;

 

(e)          Equipment. All "equipment," as such term is defined in Article 9 of
the Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Mortgagor, which is used at or in connection with the Improvements
or the Premises or is located thereon or therein (including, but not limited to,
all machinery, equipment, furnishings, and electronic data-processing and other
office equipment now owned or hereafter acquired by Mortgagor and any and all
additions, substitutions and replacements of any of the foregoing), together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto (collectively, the "Equipment"). Notwithstanding the
foregoing, Equipment shall not include any property belonging to Tenants under
Leases except to the extent that Mortgagor shall have any right or interest
therein;

 



2

 

 

(f)          Fixtures. All Equipment now owned, or the ownership of which is
hereafter acquired, by Mortgagor which is so related to the Premises and
Improvements forming part of the Property that it is deemed fixtures or real
property under the law of the particular state in which the Equipment is
located, including, without limitation, all building or construction materials
intended for construction, reconstruction, alteration or repair of or
installation on the Property, construction equipment, appliances, machinery,
plant equipment, fittings, apparatuses, fixtures and other items now or
hereafter attached to, installed in or used in connection with (temporarily or
permanently) any of the Improvements or the Premises, including, but not limited
to, engines, devices for the operation of pumps, pipes, plumbing, cleaning, call
and sprinkler systems, fire extinguishing apparatuses and equipment, heating,
ventilating, plumbing, laundry, incinerating, electrical, air conditioning and
air cooling equipment and systems, gas and electric machinery, appurtenances and
equipment, pollution control equipment, security systems, disposals,
dishwashers, refrigerators and ranges, recreational equipment and facilities of
all kinds, and water, gas, electrical, storm and sanitary sewer facilities,
utility lines and equipment (whether owned individually or jointly with others,
and, if owned jointly, to the extent of Mortgagor's interest therein) and all
other utilities whether or not situated in easements, all water tanks, water
supply, water power sites, fuel stations, fuel tanks, fuel supply, and all other
structures, together with all accessions, appurtenances, additions,
replacements, betterments and substitutions for any of the foregoing and the
proceeds thereof (collectively, the "Fixtures"). Notwithstanding the foregoing,
"Fixtures" shall not include any property which Tenants are entitled to remove
pursuant to Leases except to the extent that Mortgagor shall have any right or
interest therein;

 

(g)          Personal Property. All :furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses, certificates and
permits, and all other personal property of any kind or character whatsoever (as
defined in and subject to the provisions of the Uniform Commercial Code), other
than Fixtures, which are now or hereafter owned by Mortgagor and which are
located within or about the Premises and the Improvements, together with all
accessories, replacements and substitutions thereto or therefor and the proceeds
thereof (collectively, the "Personal Property" ), and the right, title and
interest of Mortgagor in and to any of the Personal Property which may be
subject to any security interests, as defined in the Uniform Commercial Code, as
adopted and enacted by the state or states where any of the Property is located
(as amended from time to time, the "Uniform Commercial Code"), superior in lien
to the lien of this Mortgage, and all proceeds and products of any of the above;

 



3

 

 

(h)          Leases and Rents. All leases, subleases or subsubleases, lettings,
licenses, concessions or other agreements (whether written or oral) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of the Premises and the Improvements, and every modification,
amendment or other agreement relating to such leases, subleases, subsubleases,
or other agreements entered into in connection with such leases, subleases,
subsubleases, or other agreements and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto, heretofore or hereafter entered into,
whether before or after the filing by or against Mortgagor of any petition for
relief under 11 U.S.C. §101 et seq., as the same may be amended from time to
time (the "Bankruptcy Code") (collectively, the "Leases"), and all right, title
and interest of Mortgagor, its successors and assigns, therein and thereunder,
including, without limitation, cash or securities deposited thereunder to secure
the performance by the lessees of their obligations thereunder and all rents,
additional rents, revenues, issues and profits (including all oil and gas or
other mineral royalties and bonuses) from the Premises and the Improvements,
whether paid or accruing before or after the filing by or against Mortgagor of
any petition for relief under the Bankruptcy Code (collectively, the "Rents"),
and all proceeds from the sale or other disposition of the Leases and the right
to receive and apply the Rents to the payment and performance of the
Obligations, including the payment of the Debt;

 

(i)          Condemnation Awards. All awards or payments, including interest
thereon, which may heretofore and hereafter be made with respect to the
Property, whether from the exercise of the right of eminent domain (including,
but not limited to, any transfer made in lieu of or in anticipation of the
exercise of such right), or for a change of grade, or for any other injury to or
decrease in the value of the Property;

 

(j)          Insurance Proceeds. All proceeds in respect of the Property under
any insurance policies covering the Property, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments or
settlements made in lieu thereof, for damage to the Property;

 

(k)          Tax Certiorari. All refunds, rebates or credits in connection with
any reduction in Taxes or Other Charges charged against the Property as a result
of tax certiorari proceedings or any other applications or proceedings for
reduction;

 

(1)         Rights. The right, in the name and on behalf of Mortgagor, to appear
in and defend any action or proceeding brought with respect to the Property and
to commence any action or proceeding to protect the interest of Mortgagee in the
Property;

 

(m)          Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Premises and any part thereof and any Improvements or respecting any business or
activity conducted on the Premises and any part thereof and all right, title and
interest of Mortgagor therein and thereunder, including, without limitation, the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Mortgagor thereunder;

 

(n)          Intellectual Property. All tradenames, trademarks, servicemarks,
logos, copyrights, goodwill, URLs or other online media, books and records and
all other general intangibles relating to or used in connection with the
operation of the Property;

 

(o)          Accounts. All reserves, escrows and deposit accounts maintained by
Mortgagor with respect to the Property, including, without limitation, all
accounts established or maintained pursuant to the Loan Agreement, the Cash
Management Agreement, the Clearing Account Agreement or any other Loan Document,
together with all deposits or wire transfers made to such accounts, and all
cash, checks, drafts, certificates, securities, investment property, financial
assets, instruments and other property held therein from time to time, and all
proceeds, products, distributions, dividends and/or substitutions thereon and
thereof;

 

4

 

 

 

(p)          Uniform Commercial Code Property. All documents, instruments,
chattel paper and general intangibles, as the foregoing terms are defined in the
Uniform Commercial Code, relating to the Property;

 

(q)          Minerals. All minerals, crops, timber, trees, shrubs, flowers and
landscaping features now or hereafter located on, under or above the Premises;

 

(r)          Proceeds. All proceeds of any of the foregoing, including, without
limitation, proceeds of insurance and condemnation awards, whether in cash or in
liquidation or other claims, or otherwise; and

 

(s)          Other Rights. Any and all other rights of Mortgagor in and to the
items set forth in Subsections (a) through (r) above. AND, without limiting any
of the other provisions of this Mortgage, to the extent permitted by applicable
law, Mortgagor expressly grants to Mortgagee, as secured party, a security
interest in the portion of the Property which is or may be subject to the
provisions of the Uniform Commercial Code which are applicable to secured
transactions; it being understood and agreed that the Improvements and Fixtures
are part and parcel of the Premises (the Premises, the Improvements and the
Fixtures being collectively referred to as the "Real Property" ) appropriated to
the use thereof and, whether affixed or annexed to the Premises or not, shall
for the purposes of this Mortgage be deemed conclusively to be real estate and
mortgaged hereby.

 

Section 1.02  Assignment of Rents. Mortgagor hereby absolutely and
unconditionally assigns to Mortgagee all of Mortgagor's right, title and
interest in and to all current and future Leases and Rents; it being intended by
Mortgagor that this assignment constitutes a present, absolute assignment and
not an assignment for additional security only. Nevertheless, subject to the
terms of the Assignment of Leases, the Cash Management Agreement, and Section
7.0l(i) of this Mortgage, Mortgagee grants to Mortgagor a revocable license to
collect, receive, use and enjoy the Rents. Mortgagor shall hold the Rents, or a
portion thereof sufhc1ent to discharge all current sums due on the Debt, for use
in the payment of such sums.

 

5

 

 

 

Section 1.03  Security Agreement. This Mortgage is both a real property mortgage
and a "security agreement" within the meaning of the Uniform Commercial Code.
The Property includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Mortgagor in the
Property. By executing and delivering this Mortgage, Mortgagor hereby grants to
Mortgagee, as security for the Obligations, a security interest in the Fixtures,
the Equipment, the Personal Property and the other property constituting the
Property to the full extent that the Fixtures, the Equipment, the Personal
Property and such other property may be subject to the Uniform Commercial Code
(said portion of the Property so subject to the Uniform Commercial Code being
called the "Collateral"). If an Event of Default shall occur and be continuing,
Mortgagee, in addition to any other rights and remedies which it may have, shall
have and may exercise immediately and without demand, any and all rights and
remedies granted to a secured party upon default under the Uniform Commercial
Code, including, without limiting the generality of the foregoing, the right to
take possession of the Collateral or any part thereof, and to take such other
measures as Mortgagee may deem necessary for the care, protection and
preservation of the Collateral. Upon request or demand of Mortgagee after the
occurrence and during the continuance of an Event of Default, Mortgagor shall,
at its expense, assemble the Collateral and make it available to Mortgagee at a
convenient place (at the Premises if tangible property) reasonably acceptable to
Mortgagee. Mortgagor shall pay to Mortgagee on demand any and all expenses,
including reasonable attorneys' fees and costs, incurred or paid by Mortgagee in
protecting its interest in the Collateral and in enforcing its rights hereunder
with respect to the Collateral after the occurrence and during the continuance
of an Event of Default. Any notice of sale, disposition or other intended action
by Mortgagee with respect to the Collateral sent to Mortgagor in accordance with
the provisions hereof at least ten Business Days prior to such action, shall,
except as otherwise provided by applicable law, constitute reasonable notice to
Mortgagor. The proceeds of any disposition of the Collateral, or any part
thereof, after an Event of Default may, except as otherwise required by
applicable law, be applied by Mortgagee to the payment of the Debt in such
priority and proportions as Mortgagee in its discretion shall deem proper. The
principal place of business of Mortgagor (Debtor) is as set forth on page one
hereof and the address of Mortgagee (Secured Party) is as set forth on page one
hereof.

 

Section 1.04   Fixture Filing. Certain of the Property is or will become
"fixtures" (as that term is defined in the Uniform Commercial Code) on the
Premises, described or referred to in this Mortgage, and this Mortgage, upon
being filed for record in the real estate records of the county wherein such
fixtures are situated, shall operate also as a financing statement naming
Mortgagor as the Debtor and Mortgagee as the Secured Party filed as a fixture
filing in accordance with the applicable provisions of said Uniform Commercial
Code upon such of the Property that is or may become fixtures.

 

CONDITIONS TO GRANT

 

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Mortgagee and its successors and assigns, forever;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Mortgagor shall well and truly pay and perform the Obligations (including the
payment of the Debt) at the time and in the manner provided in this Mortgage,
the Note, the Loan Agreement and the other Loan Documents, and shall well and
truly abide by and comply with each and every covenant and condition set forth
herein and in the Note, the Loan Agreement and the other Loan Documents, these
presents and the estate hereby granted shall cease, terminate and be void;
provided, however, that Mortgagor's obligation to indemnify and hold harmless
Mortgagee pursuant to the provisions hereof shall survive any such payment or
release.

 

6

 

 

 

ARTICLE II.

 

DEBT AND OBLIGATIONS SECURED

 

Section 2.01   Obligations. This Mortgage and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the
Obligations, including, but not limited to, the Debt.

 

Section 2.02   Other Obligations. This Mortgage and the grants, assignments and
transfers made in Article 1 are also given for the purpose of securing the
following (collectively, the "Other Obligations"):

 

(a)          the performance of all other obligations of Mortgagor contained
herein;

 

(b)          the performance of each obligation of Mortgagor contained in the
Loan Agreement and in each other Loan Document; and

 

(c)          the performance of each obligation of Mortgagor contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, the Loan Agreement
or any other Loan Document.

 

Section 2.03   Debt and Other Obligations. Mortgagor's obligations for the
payment of the Debt and the performance of the Other Obligations shall be
referred to collectively herein as the "Obligations."

 

Section 2.04    Intentionally Omitted.

 

Section 2.05    Loan Repayment and Defeasance. Provided no Event of Default
exists, this Mortgage will be satisfied and discharged of record by Mortgagee
prior to the Maturity Date only in accordance with the terms and provisions set
forth in the Loan Agreement.

 

ARTICLE III.

MORTGAGOR COVENANTS

 

Mortgagor covenants and agrees that throughout the term of the Loan:

 

Section 3.01   Payment of Debt. Mortgagor will pay the Debt at the time and in
the manner provided in the Loan Agreement, the Note and this Mortgage.

 

Section 3.02   Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note, and (c) all and
any of the other Loan Documents, are hereby made a part of this Mortgage to the
same extent and with the same force as if fully set forth herein. Without
limiting the generality of the foregoing, Mortgagor agrees to insure, repair,
maintain and restore damage to the Property, pay Taxes and Other Charges, and
comply with Legal Requirements, in accordance with the Loan Agreement, and
agrees that the Insurance Proceeds and Awards shall be settled, held, applied
and/or disbursed in accordance with the Loan Agreement.

 

Section 3.03   Performance of Other Agreements. Mortgagor shall observe and
perform each and every term, covenant and provision to be observed or performed
by Mortgagor pursuant to the Loan Agreement, any other Loan Document and any
other agreement or recorded instrument affecting or pertaining to the Property,
and any amendments, modifications or changes thereto.

 

7

 

 

 

ARTICLE IV.

 

OBLIGATIONS AND RELIANCES

 

Section 4.01   Relationship of Mortgagor and Mortgagee. The relationship between
Mortgagor and Mortgagee is solely that of debtor and creditor, and Mortgagee has
no fiduciary or other special relationship with Mortgagor, and no term or
condition of any of the Loan Agreement, the Note, this Mortgage or the other
Loan Documents shall be construed so as to deem the relationship between
Mortgagor and Mortgagee to be other than that of debtor and creditor.

 

Section 4.02   No Reliance on Mortgagee. The general partners, members,
principals and (if Mortgagor is a trust) beneficial owners of Mortgagor, as
applicable, are experienced in the ownership and operation of properties similar
to the Property, and Mortgagor and Mortgagee are relying solely upon such
expertise and business plan in connection with the ownership and operation of
the Property. Mortgagor is not relying on Mortgagee's expertise, business acumen
or advice in connection with the Property.

 

Section 4.03   No Mortgagee Obligations.

 

(a)          Notwithstanding the provisions of Subsections 1.0l(h) and (m) or
Section 1.02, Mortgagee is not undertaking the performance of (i) any
obligations under the Leases, or any obligations with respect to any other
agreements, contracts, certificates, instruments, franchises, permits,
trademarks, licenses or other documents.

 

(b)          By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Mortgagee pursuant to this Mortgage,
the Loan Agreement, the Note or the other Loan Documents, including, without
limitation, any officer's certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal or insurance policy,
Mortgagee shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, legality or effectiveness of same, and such acceptance or approval
thereof shall not constitute any warranty or affirmation with respect thereto by
Mortgagee.

 

Section 4.04   Reliance. Mortgagor recognizes and acknowledges that in accepting
the Loan Agreement, the Note, this Mortgage and the other Loan Documents,
Mortgagee is expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Article 3 of the Loan Agreement
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Mortgagee; that such reliance existed on the
part of Mortgagee prior to the date hereof; that the warranties and
representations are a material inducement to Mortgagee in making the Loan; and
that Mortgagee would not be willing to make the Loan and accept this Mortgage in
the absence of the warranties and representations as set forth in Article 3 of
the Loan Agreement.

 

8

 

 

 

ARTICLE V.

 

FURTHER ASSURANCES

 

Section 5.01    Recording of Mortgage, Etc. Mortgagor forthwith upon the
execution and delivery of this Mortgage and thereafter, from time to time, will
cause this Mortgage and any of the other Loan Documents creating a Lien or
security interest or evidencing the Lien hereof upon the Property and each
instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect and perfect the Lien or security
interest hereof upon, and the interest of Mortgagee in, the Property. Mortgagor
will pay all taxes, filing, registration or recording fees, and all expenses
incident to the preparation, execution, acknowledgment and/or recording of the
Note, this Mortgage, the other Loan Documents, any note, deed of trust or
mortgage supplemental hereto, any security instrument with respect to the
Property and any instrument of further assurance, and any modification or
amendment of any of the foregoing documents, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of this Mortgage, any deed of trust
or mortgage supplemental hereto, any security instrument with respect to the
Property or any instrument of further assurance, and any modification or
amendment of any of the foregoing documents, except where prohibited by
applicable law from so doing.

 

Section 5.02   Further Acts, Etc. Mortgagor will, at the cost of Mortgagor, and
without expense to Mortgagee, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Mortgagee shall, from time
to time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Mortgagee the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Mortgagor may be or may hereafter become bound to convey or assign to
Mortgagee, or for carrying out the intention or facilitating the performance of
the terms of this Mortgage or for filing, registering or recording this
Mortgage, or for complying with all Legal Requirements. Mortgagor, on demand,
will execute and deliver, and in the event it shall fail to so execute and
deliver, hereby authorizes Mortgagee to execute in the name of Mortgagor or
without the signature of Mortgagor to the extent Mortgagee may lawfully do so,
one or more financing statements to evidence more effectively the security
interest of Mortgagee in the Property. Mortgagor grants to Mortgagee an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Mortgagee
at law and in equity, including, without limitation, such rights and remedies
available to Mortgagee pursuant to this Section 5.02.

 

Section 5.03   Changes in Tax, Debt, Credit and Documentary Stamp Laws.

 

(a)          If any law is enacted or adopted or amended after the date of this
Mortgage which deducts the Debt from the value of the Property for the purpose
of taxation or which imposes a tax, either directly or indirectly, on the Debt
or Mortgagee's interest in the Property, Mortgagor will pay the tax, with
interest and penalties thereon, if any. If Mortgagee is advised by counsel
chosen by it that the payment of tax by Mortgagor would be unlawful or taxable
to Mortgagee or unenforceable or provide the basis for a defense of usury, then
Mortgagee shall have the option by written notice of not less than one hundred
twenty (120) days to declare the Debt immediately due and payable with no
Prepayment Fee being owing by Mortgagor under such circumstance.

 

9

 

 

 

(b)          Mortgagor will not claim or demand or be entitled to any credit or
credits · on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Mortgage or the
Debt.         If such claim, credit or deduction shall be required by law,
Mortgagee shall have the option, by written notice of not less than one hundred
twenty (120) days, to declare the Debt immediately due and payable with no
Prepayment Fee being owing by Mortgagor under such circumstance.

 

(c)          If at any time the United States of America, any state thereof or
any subdivision of any such state shall require revenue or other stamps to be
affixed to the Note, this Mortgage, or any of the other Loan Documents or shall
impose any other tax or charge on the same, Mortgagor will pay for the same,
with interest and penalties thereon, if any.

 

ARTICLE VI.

 

DUE ON SALE/ENCUMBRANCE

 

Section 6.01   Mortgagee Reliance. Mortgagor acknowledges that Mortgagee has
examined and relied on the experience of Mortgagor and its general partners,
members, principals and (if Mortgagor is a trust) beneficial owners in owning
and operating properties such as the Property in agreeing to make the Loan, and
will continue to rely on Mortgagor's ownership of the Property as a means of
maintaining the value of the Property as security for the payment and
performance of the Obligations, including the repayment of the Debt. Mortgagor
acknowledges that Mortgagee has a valid interest in maintaining the value of the
Property so as to ensure that, should Mortgagor default in the payment and/or
performance of the Obligations, including the repayment of the Debt, Mortgagee
can recover the Debt by a sale of the Property.

 

Section 6.0     No Transfer. Mortgagor shall not permit or suffer any Transfer
to occur except in accordance with the terms of the Loan Agreement.

 

ARTICLE VII.

 

RIGHTS AND REMEDIES UPON DEFAULT

 

Section 7.01   Remedies. Upon the occurrence and during the continuance of any
Event of Default, Mortgagor agrees that Mortgagee may take such action, without
notice or demand, as it deems advisable to protect and enforce its rights
against Mortgagor and in and to the Property, including, but not limited to, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Mortgagee may determine, in its sole discretion,
without impairing or otherwise affecting the other rights and remedies of
Mortgagee:

 

(a)          declare the entire unpaid Debt to be immediately due and payable;

 

10

 

 

 

(b)          institute proceedings, judicial or otherwise, for the complete
foreclosure of this Mortgage under any applicable provision of law, in which
case the Property or any interest therein may be sold for cash or upon credit in
one or more parcels or in several interests or portions and in any order or
manner;

 

(c)          with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Mortgage for the portion of the Debt then due and payable,
subject to the continuing lien and security interest of this Mortgage for the
balance of the Obligations not then due, unimpaired and without loss of
priority;

 

(d)          sell for cash or upon credit the Property or any part thereof and
all estate, claim, demand, right, title and interest of Mortgagor therein and
rights of redemption thereof, pursuant to power of sale or otherwise, at one or
more sales, as an entirety or in parcels, at such time and place, upon such
terms and after such notice thereof, all as may be required or permitted by
applicable law; and, without limiting the foregoing:

 

(e)          (i) In connection with any sale or sales hereunder, Mortgagee shall
be entitled to elect to treat any of the Property which consists of (x) a right
in action, or (y) property that can be severed from the Real Property covered
hereby, or (z) any Improvements (without causing structural damage thereto), as
if the same were personal property, and dispose of the same in accordance with
applicable law, separate and apart from the sale of the Real Property. Where the
Property consists of Real Property, Personal Property, Equipment or Fixtures,
whether or not such Personal Property or Equipment is located on or within the
Real Property, Mortgagee shall be entitled to elect to exercise its rights and
remedies against any or all of the Real Property, Personal Property, Equipment
and Fixtures in such order and manner as is now or hereafter permitted by
applicable law;

 

(ii)         Mortgagee shall be entitled to elect to proceed against any or all
of the Real Property, Personal Property, Equipment and Fixtures in any manner
permitted under applicable law; and if Mortgagee so elects pursuant to
applicable law, the power of sale herein granted shall be exercisable with
respect to all or any of the Real Property, Personal Property, Equipment and
Fixtures covered hereby, as designated by Mortgagee and Mortgagee is hereby
authorized and empowered to conduct any such sale of any Real Property, Personal
Property, Equipment and Fixtures in accordance with the procedures applicable to
Real Property;

 

(iii)        Should Mortgagee elect to sell any portion of the Property which is
Real Property or which is Personal Property, Equipment or Fixtures that the
Mortgagee has elected under applicable law to sell together with Real Property
in accordance with the laws governing a sale of the Real Property, Mortgagee
shall give such notice of the occurrence of an Event of Default, if any, and its
election to sell such Property, each as may then be required by law. Thereafter,
upon the expiration of such time and the giving of such notice of sale as may
then be required by applicable law, subject to the terms hereof and of the other
Loan Documents, and without the necessity of any demand on Mortgagor, Mortgagee
at the time and place specified in the notice of sale, shall sell such Real
Property or part thereof at public auction to the highest bidder for cash in
lawful money of the United States. Mortgagee may from time to time postpone any
sale hereunder by public announcement thereof at the time and place noticed for
any such sale; and

 

11

 

 

 

(iv)        If the Property consists of several lots, parcels or items of
property, Mortgagee shall, subject to applicable law, (A) designate the order in
which such lots, parcels or items shall be offered for sale or sold, or (B)
elect to sell such lots, parcels or items through a single sale, or through two
or more successive sales, or in any other manner Mortgagee designates. Any
Person, including Mortgagor or Mortgagee, may purchase at any sale hereunder.
Should Mortgagee desire that more than one sale or other disposition of the
Property be conducted, Mortgagee shall, subject to applicable law, cause such
sales or dispositions to be conducted simultaneously, or successively, on the
same day, or at such different days or times and in such order as Mortgagee may
designate, and no such sale shall terminate or otherwise affect the Lien of this
Mortgage on any part of the Property not sold until all the Obligations have
been satisfied in full. In the event Mortgagee elects to dispose of the Property
through more than one sale, except as otherwise provided by applicable law,
Mortgagor agrees to pay the costs and expenses of each such sale and of any
judicial proceedings wherein such sale may be made;

 

(f)          institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, in the Loan Agreement or in the other Loan Documents;

 

(g)          recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Mortgage or the other Loan Documents;

 

(h)          apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Mortgagor,
any guarantor or indemnitor with respect to the Loan or any other Person
otherwise liable for the payment of the Debt or any part thereof;

 

(i)          the license granted to Mortgagor under Section 1.02 hereof shall
automatically be revoked and Mortgagee may enter into or upon the Property,
either personally or by its agents, nominees or attorneys and dispossess
Mortgagor and its agents and servants therefrom, without liability for trespass,
damages or otherwise and exclude Mortgagor and its agents or servants wholly
therefrom, and take possession of all books, records and accounts relating
thereto and Mortgagor agrees to surrender possession of the Property and of such
books, records and accounts to Mortgagee upon demand, and thereupon Mortgagee
may (i) use, operate, manage, control, insure, maintain, repair, restore and
otherwise deal with all and every part of the Property and conduct the business
thereat; (ii) complete any construction on the Property in such manner and form
as Mortgagee deems advisable; (iii) make alterations, additions, renewals,
replacements and improvements to or on the Property; (iv) exercise all rights
and powers of Mortgagor with respect to the Property, whether in the name of
Mortgagor or otherwise, including, without limitation, the right to make,
cancel, enforce or modify Leases, obtain and evict tenants and demand, sue for,
collect and receive all Rents of the Property and every part thereof; (v)
require Mortgagor to pay monthly in advance to Mortgagee, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of such part of the Property as may be occupied by Mortgagor;
(vi) require Mortgagor to vacate and surrender possession of the Property to
Mortgagee or to such receiver and, in default thereof, Mortgagor may be evicted
by summary proceedings or otherwise; and (vii) apply the receipts from the
Property to the payment and performance of the Obligations (including, without
limitation, the payment of the Debt), in such order, priority and proportions as
Mortgagee shall deem appropriate in its sole discretion after deducting
therefrom all expenses (including reasonable attorneys' fees and costs) incurred
in connection with the aforesaid operations and all amounts necessary to pay the
Taxes, Other Charges, Insurance Premiums and other expenses in connection with
the Property, as well as just and reasonable compensation for the services of
Mortgagee, its counsel, agents and employees;

 

12

 

 

 

G) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment and/or the Personal Property, or any part thereof, and to take
such other measures as Mortgagee may deem necessary for the care, protection and
preservation of the Fixtures, the Equipment and the Personal Property, and (ii)
request Mortgagor, at its sole cost and expense, to assemble the Fixtures, the
Equipment and/or the Personal Property and make it available to Mortgagee at a
convenient place acceptable to Mortgagee. Any notice of sale, disposition or
other intended action by Mortgagee with respect to the Fixtures, the Equipment
and/or the Personal Property sent to Mortgagor in accordance with the provisions
hereof at least five (5) days prior to such action, shall constitute
commercially reasonable notice to Mortgagor;

 

(k)          apply any sums then deposited or held in escrow or otherwise by or
on behalf of Mortgagee in accordance with the terms of the Loan Agreement, this
Mortgage or any other Loan Document to the payment of the following items in any
order in its sole discretion:

 

(i)          Taxes and Other Charges;

 

(ii)         Insurance Premiums;

 

(iii)        Interest on the unpaid principal balance of the Note;

 

(iv)        Amortization of the unpaid principal balance of the Note; and/or

 

(v)         All other sums payable pursuant to the Note, the Loan Agreement,
this Mortgage and the other Loan Documents, including, without limitation, the
Prepayment Fee, if applicable, and advances made by Mortgagee pursuant to the
terms of this Mortgage;

 

(1)         pursue such other remedies as may be available at law or in equity;
and/or

 

(m)          apply the undisbursed balance of any Net Proceeds Deficiency
deposit, together with interest thereon, to the payment of the Debt in such
order, priority and proportions as Mortgagee shall deem to be appropriate in its
sole discretion.

 

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Mortgage shall continue as a Lien and security interest on
the remaining portion of the Property unimpaired and without loss of priority.

 

13

 

 

 

Section 7.02   Application of Proceeds. The purchase money proceeds and avails
of any disposition of the Property or any part thereof, or any other sums
collected by Mortgagee pursuant to the Note, this Mortgage or the other Loan
Documents, may be applied by Mortgagee to the payment of the Obligations in such
priority and proportions as Mortgagee in its discretion shall deem proper, to
the extent consistent with applicable law.

 

Section 7.03   Right to Cure Defaults. During the continuance of any Event of
Default, Mortgagee may, but without any obligation to do so and without notice
to or demand on Mortgagor and without releasing Mortgagor from any obligation
hereunder, perform the obligations in Default in such manner and to such extent
as Mortgagee may deem necessary to protect the security hereof. Mortgagee is
authorized to enter upon the Property for such purposes or appear in, defend or
bring any action or proceeding to protect its interest in the Property or to
foreclose this Mortgage or collect the Debt, and the cost and expense thereof
(including reasonable attorneys' fees and disbursements to the extent permitted
by applicable law), with interest thereon at the Default Rate for the period
after notice from Mortgagee that such cost or expense was incurred to the date
of payment to Mortgagee, shall constitute a portion of the Debt, shall be
secured by this Mortgage and the other Loan Documents and shall be due and
payable to Mortgagee upon demand.

 

Section 7.04   Other Rights, Etc.

 

(a)          The failure of Mortgagee to insist upon strict performance of any
term hereof shall not be deemed to be a waiver of any term of this Mortgage.
Mortgagor shall not be relieved of Mortgagor's obligations hereunder by reason
of (i) the failure of Mortgagee to comply with any request of Mortgagor or any
guarantor or indemnitor with respect to the Loan to take any action to foreclose
this Mortgage or otherwise enforce any of the provisions hereof or of the Note
or the other Loan Documents, (ii) the release, regardless of consideration, of
the whole or any part of the Property, or of any Person liable for the
Obligations or any portion thereof, or (iii) any agreement or stipulation by
Mortgagee extending the time of payment or otherwise modifying or supplementing
the terms of the Note, this Mortgage or the other Loan Documents.

 

(b)          It is agreed that the risk of loss or damage to the Property is on
Mortgagor, and Mortgagee shall have no liability whatsoever for any decline in
value of the Property, for failure to maintain the Policies, or for failure to
determine whether insurance in force is adequate as to the amount of risks
insured. Possession by Mortgagee shall not be deemed an election of judicial
relief, if any such possession is requested or obtained, with respect to any
Property or collateral not in Mortgagee's possession.

 

(c)          Mortgagee may resort for the payment and performance of the
Obligations (including, but not limited to, the payment of the Debt) to any
other security held by Mortgagee in such order and manner as Mortgagee, in its
discretion, may elect. Mortgagee may take action to recover the Debt, or any
portion thereof, or to enforce the Other Obligations or any covenant hereof,
without prejudice to the right of Mortgagee thereafter to foreclose this
Mortgage. The rights of Mortgagee under this Mortgage shall be separate,
distinct and cumulative and none shall be given effect to the exclusion of the
others. No act of Mortgagee shall be construed as an election to proceed under
any one provision herein to the exclusion of any other provision. Mortgagee
shall not be limited exclusively to the rights and remedies herein stated but
shall be entitled to every right and remedy now or hereafter afforded at law or
in equity.

 

14

 

 

 

Section 7.05   Right to Release Any Portion of the Property. Mortgagee may
release any portion of the Property for such consideration as Mortgagee may
require without, as to the remainder of the Property, in any way impairing or
affecting the Lien or priority of this Mortgage, or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
Debt shall have been reduced by the actual monetary consideration, if any,
received by Mortgagee for such release, and Mortgagee may accept by assignment,
pledge or otherwise any other property in place thereof as Mortgagee may require
without being accountable for so doing to any other lienholder. This Mortgage
shall continue as a Lien and security interest in the remaining portion of the
Property.

 

Section 7.06   Violation of Laws. If the Property is not in full compliance with
all Legal Requirements, Mortgagee may impose additional requirements upon
Mortgagor in connection herewith, including, without limitation, monetary
reserves or financial equivalents.

 

Section 7.07   Right of Entry. Upon reasonable notice (which may be given
verbally) to Mortgagor, Mortgagee and its agents shall have the right to enter
and inspect the Property at all reasonable times, subject to the rights of
Tenants under Leases.

 

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.01   Mortgage and/or Intangible Tax. Mortgagor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless Mortgagee and
any Person claiming by or through Mortgagee (collectively with Mortgagee, the
"Indemnified Parties") from and against any and all losses imposed upon or
incurred by or asserted against any Indemnified Party and directly or indirectly
arising out of or in any way relating to any mortgage, recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of this Mortgage or
any of the Loan Documents (but excluding any income, franchise or other similar
taxes).

 

Section 8.02   Duty to Defend; Attorneys' Fees and Other Fees and Expenses. Upon
written request by any Indemnified Party, Mortgagor shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include both Mortgagor and any Indemnified Party and
Mortgagor and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or in addition to those available to Mortgagor, such Indemnified
Party shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Party. Upon demand, Mortgagor shall pay or, in the sole and
absolute discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of the reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.

 

15

 

 

 

ARTICLE IX.

 

WAIVERS

 

Section 9.01   Waiver of Counterclaim. To the extent permitted by applicable
law, Mortgagor hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Mortgagee arising out of or in any way connected with this
Mortgage, the Loan Agreement, the Note, any of the other Loan Documents or the
Obligations.

 

Section 9.02   Marshalling and Other Matters. To the extent permitted by
applicable law, Mortgagor hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, to the extent
permitted by applicable law, Mortgagor hereby expressly waives any and all
rights of redemption from sale under any order or decree of foreclosure of this
Mortgage on behalf of Mortgagor, and on behalf of each and every Person
acquiring any interest in or title to the Property subsequent to the date of
this Mortgage.

 

Section 9.03   Waiver of Notice. To the extent permitted by applicable law,
Mortgagor shall not be entitled to any notices of any nature whatsoever from
Mortgagee, except with respect to matters for which this Mortgage or the Loan
Documents specifically and expressly provide for the giving of notice by
Mortgagee to Mortgagor, and except with respect to matters for which Mortgagee
is required by applicable law to give notice, and Mortgagor hereby expressly
waives the right to receive any notice from Mortgagee with respect to any matter
for which this Mortgage does not specifically and expressly provide for the
giving of notice by Mortgagee to Mortgagor.

 

Section 9.04   Waiver of Statute of Limitations. To the extent permitted by
applicable law, Mortgagor hereby expressly waives and releases its right to
plead any statute of limitations as a defense to the payment and performance of
the Obligations (including, without limitation, the payment of the Debt).

 

Section 9.05   Waiver of Jury Trial. MORTGAGOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST, WITH REGARD TO THE NOTE, THIS MORTGAGE OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY MORTGAGOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
MORTGAGEE IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY MORTGAGOR.

 

16

 

 

Section 9.06   Survival. The indemnifications made pursuant to Article 8 herein
and the representations and warranties, covenants, and other obligations arising
under the Environmental Indemnity, shall continue indefinitely in full force and
effect and shall survive and shall in no way be impaired by (a) any
satisfaction, release or other termination of this Mortgage or any other Loan
Document, (b) any assignment or other transfer of all or any portion of this
Mortgage or any other Loan Document or Mortgagee's interest in the Property
(but, in such case, such indemnifications shall benefit both the Indemnified
Parties and any such assignee or transferee),(c) any exercise of Mortgagee's
rights and remedies pursuant hereto, including, but not limited to, foreclosure
or acceptance of a deed in lieu of foreclosure, any exercise of any rights and
remedies pursuant to the Loan Agreement, the Note or any of the other Loan
Documents, any transfer of all or any portion of the Property (whether by
Mortgagor or by Mortgagee following foreclosure or acceptance of a deed in lieu
of foreclosure or at any other time), (d) any amendment to this Mortgage, the
Loan Agreement, the Note or any other Loan Document, and/or (e) any act or
omission that might otherwise be construed as a release or discharge of
Mortgagor from the Obligations or any portion thereof.

 

ARTICLE X.

 

EXCULPATION

 

The provisions of Section 10.1 of the Loan Agreement are hereby incorporated by
reference into this Mortgage to the same extent and with the same force as if
fully set forth herein.

 

ARTICLE XI.

 

NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

ARTICLE XII.

 

APPLICABLE LAW

 

Section 12.01 Governing Law; Jurisdiction; Service of Process. WITH RESPECT TO
MATTERS RELATING TO THE CREATION, PERFECTION AND PROCEDURES RELATING TO THE
ENFORCEMENT OF THIS MORTGAGE, THIS MORTGAGE SHALL BE GOVERNED BY, AND BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, EXCEPT AS EXPRESSLY SET FORTH ABOVE IN THIS
PARAGRAPH AND TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES SHALL
GOVERN ALL MATTERS RELATING TO THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS AND
ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. ALL
PROVISIONS OF THE LOAN AGREEMENT INCORPORATED HEREIN BY REFERENCE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, AS SET FORTH IN THE GOVERNING
LAW PROVISION OF THE LOAN AGREEMENT.

 

17

 

 

 

Section 12.02  Usury Laws. Notwithstanding anything to the contrary, (a) all
agreements and communications between Mortgagor and Mortgagee are hereby and
shall automatically be limited so that, after taking into account all amounts
deemed to constitute interest, the interest contracted for, charged or received
by Mortgagee shall never exceed the Maximum Legal Rate, (b) in calculating
whether any interest exceeds the Maximum Legal Rate, all such interest shall be
amortized, prorated, allocated and spread over the full amount and term of all
principal indebtedness of Mortgagor to Mortgagee, and (c) if through any
contingency or event, Mortgagee receives or is deemed to receive interest in
excess of the Maximum Legal Rate, any such excess shall be deemed to have been
applied toward payment of the principal of any and all then outstanding
indebtedness of Mortgagor to Mortgagee, or if there is no such indebtedness,
shall immediately be returned to Mortgagor.

 

Section 12.03  Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Mortgage may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Mortgage invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any applicable law. If any term of this Mortgage
or any application thereof shall be invalid or unenforceable, the remainder of
this Mortgage and any other application of the term shall not be affected
thereby.

 

ARTICLE XIII.

 

DEFINITIONS

Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Mortgage may be used
interchangeably in the singular or plural form and the word "Mortgagor" shall
mean "each Mortgagor and any subsequent owner or owners of the Property or any
part thereof or any interest therein," the word "Mortgagee" shall mean
"Mortgagee and any subsequent holder of the Note," the word "Note" shall mean
"the Note and any other evidence of indebtedness secured by this Mortgage," the
word "Property" shall include any portion of the Property and any interest
therein, and the phrases "attorneys' fees", "legal fees" and "counsel fees"
shall include any and all attorneys', paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the pre-
trial, trial and appellate levels, incurred or paid by Mortgagee in protecting
its interest in the Property, the Leases and/or the Rents and/or in enforcing
its rights hereunder. Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms.

 

18

 

 

 

ARTICLE XIV.

 

MISCELLANEOUS PROVISIONS

 

Section 14.01  No Oral Change. This Mortgage, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of Mortgagor or Mortgagee, but only
by an agreement in writing signed by the party(ies) against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

 

Section 14.02   Successors and Assigns. This Mortgage shall be binding upon, and
shall inure to the benefit of, Mortgagor and Mortgagee and their respective
successors and permitted assigns, as set forth in the Loan Agreement.

 

Section 14.03  Inapplicable Provisions. If any provision of this Mortgage is
held to be illegal, invalid or unenforceable under present or future laws
effective during the term of this Mortgage, such provision shall be fully
severable and this Mortgage shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Mortgage,
and the remaining provisions of this Mortgage shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Mortgage, unless such continued
effectiveness of this Mortgage, as modified, would be contrary to the basic
understandings and intentions of the parties as expressed herein.

 

Section 14.04  Headings, Etc. The headings and captions of the various Sections
of this Mortgage are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

Section 14.05 Subrogation. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Mortgagee shall be
subrogated to all of the rights, claims, liens, titles and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles and interests, if
any, are not waived, but rather are continued in full force and effect in favor
of Mortgagee and are merged with the Lien and security interest created herein
as cumulative security for the payment, performance and discharge of the
Obligations (including, but not limited to, the payment of the Debt).

 

Section 14.06  Entire Agreement. The Note, the Loan Agreement, this Mortgage and
the other Loan Documents constitute the entire understanding and agreement
between Mortgagor and Mortgagee with respect to the transactions arising in
connection with the Obligations and supersede all prior written or oral
understandings and agreements between Mortgagor and Mortgagee with respect
thereto. Mortgagor hereby acknowledges that, except as incorporated in writing
in the Note, the Loan Agreement, this Mortgage and the other Loan Documents,
there are not, and were not, and no Persons are or were authorized by Mortgagee
to make, any representations, understandings, stipulations, agreements or
promises, oral or written, with respect to the transaction which is the subject
of the Note, the Loan Agreement, this Mortgage and the other Loan Documents.

 

19

 

 

 

Section 14.07  Limitation on Mortgagee's Responsibility. No provision of this
Mortgage shall operate to place any obligation or liability for the control,
care, management or repair of the Property upon Mortgagee, nor shall it operate
to make Mortgagee responsible or liable for any waste committed on the Property
by the Tenants or any other Person, or for any dangerous or defective condition
of the Property, or for any negligence in the management, upkeep, repair or
control of the Property resulting in loss or injury or death to any Tenant,
licensee, employee or stranger. Nothing herein contained shall be construed as
constituting Mortgagee a "mortgagee in possession."

 

Section 14.08  Recitals. The recitals hereof are a part hereof, form a basis for
this Mortgage and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

ARTICLE XV.

 

STATE-SPECIFIC PROVISIONS

 

Section 15.01  Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 15 and the other terms and
conditions of this Mortgage, the terms and conditions of this Article 15 shall
control and be binding.

 

Section 15.01  Recording Statute. The provisions set forth in this Mortgage are
not intended to evidence an additional recordable event, as may be proscribed by
Act 459 of the Public Acts of Michigan of 1996, but rather are included in this
Mortgage for purposes of complying with applicable law. Notwithstanding the
title of this document to the contrary, it is acknowledged by Mortgagor that
this document grants to Mortgagee a security interest as provided herein,
Mortgagor recognizing and acknowledging that under the recording statute of the
State of Michigan MCLA §565.201(3), a document to be recorded with a Register of
Deeds in the State of Michigan shall not purport to evidence more than one
recordable event. All references in any other Loan Document to either a
"Mortgage", a "Security Instrument", or a "Mortgage and Security Agreement",
shall be deemed a reference to this Mortgage.

 

Section 15.02  Assignment of Leases and Rents. Mortgagee shall also be entitled
to all the rights and remedies conferred by Act No. 210 of the Michigan Public
Acts of 1953, as amended by Act No. 151 of the Michigan Public Acts of 1966
(MCLA §554.231, et seq.), and Act No. 228 of the Public Acts of Michigan of 1925
(MCLA §554.211, et seq.), and Act No. 66 of the Michigan Public Acts of 1956
(MCLA §565.81, et seq.).

 

Section 15.03  Failure to Pay Taxes /Assessments/Insurance. If Mortgagor fails
to pay any taxes or assessments assessed against the Property or to pay any
premiums payable with respect to any insurance policy covering the Property, at
the time or times such taxes, assessments, charges, or premiums are due and
payable, that failure shall constitute waste under Act No. 236 of the Michigan
Public Acts of 1961, as amended (MCLA §600.2927), and after the expiration of
any applicable notice and/or cure period, shall entitle Mortgagee to exercise
the remedies afforded by such Act. Payment by Mortgagee for and on behalf of
Mortgagor of any such delinquent tax or insurance premium properly payable by
Mortgagor under the terms of this Mortgage, shall not cure any Event of Default
herein described nor shall it in any manner impair Mortgagee's right to the
appointment of a receiver on account thereof, as herein provided. Upon the
occurrence and during the continuance of any such Event of Default, and on
proper application made therefore by Mortgagee to a court of competent
jurisdiction, Mortgagee shall forthwith be entitled to the appointment of a
receiver of the Property and of the earnings, income, issues and profits
thereof, with such powers as the court making such appointment shall confer. If
Mortgagee elects to seek a receiver under the foregoing Act, Mortgagor consents
to such appointment and waives notice of any application therefor.

 

20

 

 

 

Section 15.04  Power of Sale. Notwithstanding anything to the contrary contained
herein, upon the occurrence and during the continuance of an Event of Default,
Mortgagee is authorized and empowered to sell or cause to be sold the Property
and to convey the same to the purchaser thereof, pursuant to the provisions of
MCLA §600.3201, et seq., as amended, pertaining to foreclosure by advertisement,
which statute does not require that the Mortgagor be personally notified of such
sale or that a judicial hearing be held before the sale is conducted. Mortgagor
hereby acknowledges that this Mortgage contains a POWER OF SALE and that in the
event Mortgagee elects to foreclose by advertisement pursuant to the POWER OF
SALE, in accordance with MCLA §600.3201 et seq., MORTGAGOR EXPRESSLY WAIVES
NOTICE THEREOF (EXCEPT ANY NOTICE REQUIRED UNDER THE AFORESAID STATUTE), A
HEARING PRIOR TO SALE AND ANY RIGHT, CONSTITUTIONAL OR OTHERWISE, THAT MORTGAGOR
MIGHT OTHERWISE HAVE TO REQUIRE A JUDICIAL FORECLOSURE. WARNING: THIS MORTGAGE
CONTAINS A POWER OF SALE AND, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT HEREUNDER, MAY BE FORECLOSED BY ADVERTISEMENT (UNDER AND
PURSUANT TO THE PROVISIONS OF MCLA §600.3201 ET SEQ.) OR BY JUDICIAL ACTION
(UNDER AND PURSUANT TO THE PROVISIONS OF MCLA §600.3101). IN A FORECLOSURE BY
ADVERTISEMENT, NO HEARING IS INVOLVED AND THE ONLY NOTICE REQUIRED IS
PUBLICATION OF A FORECLOSURE NOTICE IN A LOCAL NEWSPAPER AND POSTING OF A COPY
OF THE NOTICE UPON THE PROPERTY. IF THIS MORTGAGE IS FORECLOSED BY ADVERTISEMENT
UNDER THE PROVISIONS OF MICHIGAN COMPILED LAWS §600.3201 (OR ANY SUCCESSOR
PROVISION OF THE LAWS OF THE STATE OF MICHIGAN), MORTGAGOR HEREBY VOLUNTARILY,
INTELLIGENTLY AND KNOWINGLY WAIVES ALL RIGHTS UNDER THE CONSTITUTION AND THE
LAWS OF THE STATE OF MICHIGAN AND THE CONSTITUTION AND LAWS OF THE UNITED STATES
OF AMERICA TO ANY NOTICE OF HEARING IN CONNECTION WITH SAID FORECLOSURE BY
ADVERTISEMENT, EXCEPT AS SET FORTH IN SAID MICHIGAN STATUTE PROVIDING FOR
FORECLOSURE BY ADVERTISEMENT.

 

Section 15.05  Warranty of Title. The granting clause to this Mortgage is hereby
amended to provide that Mortgagor mortgages and warrants its title in the
Property to Mortgagee, for the purposes of creating a mortgage with a warranty
of title in accordance with MCLA §565.154 et seq.

 

21

 

 

 

Section 15.06  Future Advances. (THIS MORTGAGE IS ALSO A FUTURE ADVANCE MORTGAGE
UNDER APPLICABLE MICHIGAN LAW.) This Mortgage is a "Future Advance Mortgage"
under Public Act 348 of Public Acts of 1990, as amended (MCLA §565.901, et
seq.). All future advances under the Note, this Mortgage and the other Loan
Documents shall have the same priority as if the figure advanced was made on the
date that this Mortgage was recorded. This Mortgage shall secure all
indebtedness of Mortgagor, its successors and assigns under the Note, this
Mortgage and any other Loan Documents, whenever incurred, indebtedness to be due
at the times provided in the Note, and in this Mortgage. Notice is hereby given
that the indebtedness secured hereby may increase as a result of any advances,
voluntary or involuntary, under the Note, this Mortgage or any other Loan
Documents, any Event of Default hereunder by the Mortgagor due to, for example,
and without limitation, unpaid interest or late charges, unpaid taxes or
insurance premiums which Mortgagee elects to advance, defaults under leases that
Mortgagee elects to cure, reasonable attorneys' fees or costs incurred in
enforcing the Loan Documents or other expenses incurred by Mortgagee in
protecting the Property, the security of this Mortgage or Mortgagee's rights and
interests.

 

Section 15.07  Maturity Date. The indebtedness secured by this Mortgage matures
not later than January 6, 2024, subject to the terms and conditions of the Loan
Agreement.

 

22

 

  

IN WITNESS WHEREOF, THIS MORTGAGE has been executed by Mortgagor as of the day
and year first above written.

 

  MORTGAGOR:       BR-NPT SPRINGING ENTITY, LLC,   a Delaware limited liability
company       By: BR-North Park Towers, LLC,     a Delaware limited liability
company, its manager             By:  /s/ Jordan Ruddy       Name: Jordan Ruddy
      Title: Authorized Signatory

 



Signature page to Mortgage - North Park Towers 

 

 

 

State of New York )   )ss County of New York )

 

The foregoing instrument was acknowledged before me this 23rd day of December ,
2013,

by Jordan Ruddy, an individual, who is an authorized signatory of BR-North Park
Towers, LLC,

a Delaware limited liability company, which is the manager of BRT-NPT Springing
Entity, LLC,

a Delaware limited liability company.

 

  /s/ Dale Pozzi , Notary Public       New York County, NY  

 

     My Commission Expires:       DALE POZZI   NOTARY PUBLIC-STATE OF NEW YORK.
  No. 01 P06275397   Qualified In New York County   My Commission Expires
January 28, 2017  

 

Notary page to Mortgage - North Park Towers

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City of
Southfield, County of Oakland, State of Michigan.

 

Units 1 through 331, both inclusive, being all of the Units of North Park Towers
Condominium, according to the Master Deed recorded in Liber 7794 on Pages 337
through 412, inclusive, Oakland County Records, and designated as Oakland County
Condominium Subdivision Plan No. 305, together with rights in General Common
Elements, and Limited Common Elements as set forth in the above Master Deed and
as described in Act 229 of the Public Acts of 1963, and Act 59 of the Public
Acts of 1978, as amended.

 

NOTE: Being Parcel No. 24-36-128-001 thru 24-36-128-331, of the City of
Southfield, County of Oakland. Commonly known by street address 16500 North Park
Drive, Southfield, Michigan.

 

 

 